Citation Nr: 1003125	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-09 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Brandon 
Regional Hospital on February 5, 2004.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran reportedly served on active duty from October 
1967 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 adverse action by the Department 
of Veterans Affairs (VA) Medical Center in Tampa, Florida, 
which is the Agency of Original Jurisdiction (AOJ) in this 
matter.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that on February 5, 2004, the Veteran 
presented to the emergency room at Brandon Regional Hospital 
with a chief complaint of mild to moderate weakness.  He was 
treated for a transient ischemic attack and generalized 
weakness, and released on the same day.  The Veteran 
reportedly has no adjudicated service-connected disabilities.

The Veteran is now seeking payment or reimbursement of 
unauthorized medical expenses associated with his care at 
Brandon Regional Hospital, pursuant to the Veterans 
Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000- 17.1008 (2009).  

However, the record is incomplete.  The essential documents 
necessary to analyze the case are not in the consolidated 
health record (CHR).  For instance, the record does not 
contain the claim form from Brandon Regional Hospital for 
services rendered on February 5, 2004; the denial letter 
regarding same services; and the July 2006 Chief Medical 
Officer's opinion to the effect that the care was non-
emergent.  These items are listed on the statement of the 
case.  

Moreover, the VAMC has not indicated whether the Veteran was 
enrolled in the VA health care system and had received 
medical services within the 24 month period preceding the 
treatment in question, nor has the VAMC indicated whether VA 
facilities were feasibly available to the Veteran on February 
5, 2004, or whether he has other health care coverage.  As 
such, the Board finds that a remand is necessary for further 
development.  
 


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The VAMC should:  

a.  Obtain and associate with the CHR, 
copies of the medical bills for which the 
Veteran is seeking payment or 
reimbursement.

b.  Obtain and associate the July 2004 
denial letter sent to Brandon Regional 
Hospital; and

c.  Obtain and associate with the CHR, 
the July 2006 opinion of the CMO.  

All efforts made to obtain these items 
should be documented.

2.  The VAMC should indicate whether the 
Veteran was enrolled in the VA health 
care system and had received medical 
services under the authority of 
38 U.S.C., Chapter 17, within the 24-
month period preceding the February 2004 
treatment.   

3.  The VAMC should indicate whether the 
Veteran has no coverage under a health 
plan contract for payment of 
reimbursement, in whole or in part, for 
the treatment received at Brandon 
Regional Hospital on February 5, 2004.

4.  The VAMC should take necessary 
efforts to document whether or not a VA 
facility suitable for treating the 
Veteran's condition was feasibly 
available (with sufficient bed space and 
appropriate treating capability) on 
February 5, 2004.  In other words, was 
the Tampa VAMC or any other VA facility 
capable of accepting the Veteran?  

5.  Thereafter, the VAMC should then 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with 
treatment received at Brandon Regional 
Hospital on February 5, 2004.  If the 
decision remains adverse to the Veteran, 
he should be provided with a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


